Citation Nr: 0637953	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  01-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from November 8, 1999, 
to August 18, 2004.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from August 19, 2004.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which assigned an increased rating to 30 percent for the 
veteran's PTSD.  By rating action in December 2001, the RO 
assigned an increased rating to 50 percent, effective from 
November 8, 1999, the date of receipt of the veteran's claim 
for increase.  The veteran testified at a personal hearing at 
the RO in April 2001.  The Board remanded the appeal for 
additional development in September 2003.  By rating action 
in March 2006, the RO assigned an increased rating to 70 
percent, effective from August 19, 2004.  

In light of the fact that the veteran is assigned a 70 
percent evaluation for his PTSD, the issue arises of whether 
he is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  That is, when a 
service-connected disability is rated 70 percent disabling, 
VA has an obligation to consider whether a claimant is 
entitled to a total rating under the provisions of 38 C.F.R. 
§ 4.16.  As the question of entitlement to TDIU has never 
been addressed, the matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From November 8, 1999, to August 18, 2004, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 70 
percent schedular rating, and no higher.  

3.  From August 19, 2004, the veteran's symptoms for PTSD are 
not shown to be productive of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, delusions or 
hallucinations, danger of hurting himself or others, or 
disorientation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 70 percent, 
and no higher, for PTSD from November 8, 1999, to August 18, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic 
Codes 9411-9440 (2006).  

2.  The criteria for an evaluation in excess of 70 percent 
from August 19, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Part 4, Diagnostic Codes 9411-9440 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in October 2002 and July 2004, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case were 
promulgated in March and April 2006.  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  The veteran was also afforded two VA 
examinations during the pendency of this appeal for the 
specific purpose of determining the extent and severity of 
his PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Law and Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

In the instant case, the veteran was examined by VA on two 
occasions during the pendency of this appeal.  The veteran's 
complaints and the clinical findings on those examinations 
were not materially different and reflected significant 
social and occupational impairment due primarily to PTSD.  
The Board notes that while the veteran was found to be 
totally disabled by the Social Security Administration in 
1999, the basis for that determination was due solely to 
disabilities of a physical nature and not to any psychiatric 
disorder or the service-connected PTSD.  

On the first VA examination in December 1999, the examiner 
indicated that the only record available to review was a copy 
of an April 1999 VA psychiatric examination report.  The 
veteran continued to receive outpatient treatment by a 
private psychiatrist, but denied any recent hospitalizations.  
His psychiatric complaints included nightmares, difficulty 
sleeping, avoidance behavior, flashbacks, hypervigilance, and 
depression.  On mental status examination, the veteran was 
appropriately dressed and made good eye contact.  There was 
no psychomotor hyperactivity or retardation, his speech was 
soft and he was polite, courteous, and cooperative throughout 
the interview.  His thought process was normal in 
productivity and flow, there was no evidence of delusions, 
hallucinations, obsessions, panic attacks, or ideas of 
influence or reference, and he was well oriented.  There were 
no suicidal or homicidal ideations, and no evidence of 
impaired impulse control or inappropriate behavior.  The 
examiner estimated the veteran's degree of impairment between 
moderate and severe.  The diagnoses included PTSD and 
dysthymic disorder secondary to PTSD.  The Global Assessment 
of Functioning (GAF) score was 55 for the past year and 50 
for the current period.  The examiner indicated that the GAF 
scores were based on his reported symptoms rather than on any 
social or occupational functional impairment.  

When examined by VA in August 2004, the examiner noted that 
the claims file was reviewed and included a detailed 
description of the veteran's complaints, his medical, family, 
employment, and educational history, and the clinical 
findings on mental status examination.  The veteran's 
complaints included nightmares, sleep disturbance, 
depression, panic attacks, and occasional angry outburst.  He 
reported periodic panic attacks, particularly when around 
crowds and said that he sometimes got confused and found 
himself just staring.  He did not attend church anymore and 
did his grocery shopping after midnight to avoid crowds.  He 
said that he talked to his sister on the phone regularly, but 
only saw her a few times a year, and reported that his father 
had recently passed away in October 2003.  The veteran worked 
for 30 years at an electronics manufacturer and retired in 
1994 due to physical disabilities.  He was married for 37 
years, and had a good relationship with his wife and three 
children, one of whom had just moved back home after a 
divorce.  He visited regularly with one friend who owned a 
trading post, and said that he and his wife went out with his 
friend and his friend's wife on occasion.  He described 
another friend who helped take care of his mother and said 
that they sometimes helped each other on various projects.  
He worked out daily lifting weights with another friend and 
said that an old friend from work stopped by his house on 
occasion.  

The clinical findings on mental status examination were 
essentially the same as on the December 1999 VA psychiatric 
examination.  The veteran was well groomed, well oriented, 
and his speech was relevant and coherent.  His mood was 
dysthymic with some flattening of affect, but there was no 
evidence of delusions, hallucinations, or suicidal or 
homicidal ideations.  There was no impairment of thought 
process or communication, and no inappropriate behavior.  His 
eye contact was good.  The veteran demonstrated some mild 
difficulty with concentration.  The veteran reported that he 
paid all the bills himself because of a financial problem his 
wife had several years earlier.  The diagnosis was PTSD.  The 
GAF score for the current period was 55.  The examiner 
commented that the veteran had mild symptoms of PTSD for 
years which seemed to have worsened due to life changes, 
including retirement and his physical disabilities, and that 
he would expect some continuation of this process as the 
veteran's physical health declined.  

The evidentiary record also includes numerous VA and private 
medical reports showing treatment for various maladies on 
numerous occasions from 1999 to the present.  Prior to 
January 2005, the records did not reflect any increase or 
significant change in the veteran's complaints or additional 
clinical findings from those noted on the two VA examination 
reports discussed above.  In January 2005, the veteran's wife 
committed suicide in the backyard of their home and the 
veteran was the one who found her.  VA and private medical 
reports subsequent to the suicide showed that the veteran 
experienced significant depression and loss of appetite, 
resulting in a loss of weight over several months.  (184 lbs 
in January and 170 lbs in July 2005; VA outpatient notes).  
He was hospitalized at a private facility in May 2005 due to 
dehydration and malnourishment and again in August 2005 for 
delirium, thought to be medication-related or metabolic 
issues secondary to malnutrition.  The GAF scores ranged from 
20 to 45 during the two periods of hospitalization.  

A private treatment record in November 2005, indicated that 
the veteran was still very depressed, isolated, and living in 
an apartment.  The veteran reported that he took his mother 
out to eat every night, but that he was not able to enjoy 
anything and was not very active since his wife's death.  He 
slept about five to six hours a night with the help of 
medication, and still had flashbacks, but said that they were 
not as frequently as in the past.  He also reported that his 
appetite was more normal now.  On mental status examination, 
the veteran was well groomed and cooperative.  He was 
depressed, anxious, and anhedonic.  His speech was slow, his 
thought processes were logical and sequential, and relevant.  
His intelligence was normal with a good fund of knowledge, 
and his judgment and abstract thinking were normal.  The 
veteran denied any suicidal or homicidal ideations.  The 
diagnoses included major depression and PTSD.  The GAF score 
was 50.  

As indicated above, the veteran was assigned a 50 percent 
evaluation for his PTSD from the date of his claim for 
increase in November 1999 to the date of a VA psychiatric 
examination in August 2004, and a 70 percent evaluation 
thereafter.  After review of all the evidence of record, the 
Board is unable to find any significant difference or 
material change in the veteran's complaints or the clinical 
findings on any of the outpatient notes during the pendency 
of this appeal or on either of the two VA examinations; the 
latter of which provided the basis for the assignments of the 
50- and 70 percent ratings.  

While the veteran has not demonstrated any obsessional 
rituals which interfered with routine activities, illogical 
or irrelevant speech, or near-continuous panic affecting his 
ability to function independently or effectively at any time 
during the pendency of this appeal, he has had occasional 
impaired impulse control problems and difficulty in adapting 
to stressful circumstances.  The veteran reported that he was 
given 60 days of house detention in 2000 for "losing his 
temper."  (See July 2000 VA outpatient note).  While he has 
never fully explained the circumstances surrounding this 
incident, the record shows that there have been no further 
incidents of this nature.  Moreover, the medical reports of 
record have consistently indicated that he was not a danger 
to himself or to others, and that he had no homicidal or 
suicidal ideations.  The veteran has never displayed any 
evidence of disorientation or more than mild impairment of 
memory.  That is not to say that he was not impaired by his 
PTSD.  Rather, the clinical notes showed that he was somewhat 
able to manage his underlying psychiatric symptoms and cope 
with them through counseling and with medication.  

On the other hand, the Board does not discount the effect of 
the veteran's significant symptoms of sleep disturbance, 
intrusive thoughts, flashbacks, nightmares, and depression on 
his daily life.  The record shows that he continues to have 
difficulty in many areas of his life, particularly 
interacting with other people, and that he displayed periods 
of frustration, mood disturbance, and depression.  He stopped 
going to church and goes grocery shopping only after midnight 
to avoid being around people.  Except for the two 
hospitalizations a few months after the death of his wife in 
January 2005, all of the psychiatric evaluations of record, 
including the most recent in November 2005, have consistently 
assigned GAF scores ranging from 50 to 55.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the 
Board is not required to assign a rating based merely on such 
score.  

The material question at issue is whether the veteran had 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater at any time during the pendency of 
this appeal.  38 C.F.R. § 4.130 (2006).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the veteran has recurrent nightmares and intrusive 
thoughts daily and significant depression which impairs his 
concentration.  While he is able to perform the routine 
functions of daily living, he has significant difficulties 
interacting with other people and isolates himself in the 
community.  After reviewing the evidence of record, the Board 
concludes that his psychiatric disability picture more 
closely approximates the criteria for a 70 percent schedular 
rating, and no higher, from November 8, 1999 to August 18, 
2004.  

Concerning the issue of an evaluation in excess of 70 
percent, the Board notes that the none of the medical reports 
from 1999 to the present, including VA examinations in 
December 1999 and August 2004, demonstrate total occupational 
and social impairment with symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss of names of close relatives, own occupation or 
own name.  

While the veteran has demonstrated increased isolation and 
depression since his wife's suicide in January 2005, the most 
recent private psychiatric reports in November 2005 and 
January 2006, do not reflect any material change in his 
family relations, judgment, thinking, or mood.  The veteran 
specifically denied any suicidal ideation, and there was no 
evidence of obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech, or panic attacks.  His 
depression, while significant, does not affect his ability to 
function independently, appropriately and effectively.  The 
veteran reported that he walked for exercise and that he 
takes his mother out to dinner every night.  There is no 
evidence of impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  While the 
Board is sympathetic to the veteran's recent tragedies, the 
evidence of record does not suggest the degree of severity of 
his PTSD symptoms contemplated for total social and 
occupational impairment.  Therefore, a 100 percent schedular 
evaluation is not warranted at any time during the pendency 
of this appeal.  


ORDER

An increased rating to 70 and no greater, for PTSD from 
November 8, 1999, to August 18, 2004, is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  

An evaluation in excess of 70 for PTSD from August 19, 2004, 
is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


